Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).




Claim Objections
Claim 43 objected to because of the following informalities:  The status of claim 43 is unclear since there are brackets around the claim although it is stated that the claim is retained unchanged.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 1-10,12,20,21,23,24,26,30,41,43,45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (2019/0167139) and Roberts et al (2012/0197350).
1. (RETAINED UNCHANGED) A method monitoring a physiological signal of a patient, comprising: sensing, from a subcutaneous implant location with an implantable medical device, a physiological signal of the patient; capturing, by the implantable medical device, the physiological signal and storing data representing the captured physiological signal to memory of the implantable medical device (see at least the abstract of Bardy) ; transmitting, by the implantable medical device for receipt by a device external of the body of the patient, the data representing the captured physiological signal via a Galvanic communications link between the implantable medical device and the device external of the body of the patient, wherein body tissue of the patient serves as a conductive medium for the transmission of the data representing the captured physiological signal.  (Bardy teaches transmitting data from the implanted device to an external location, see at least figure 9 and ¶54,45.  However, Bardy is silent as to using galvanic communication.  Roberts teaches galvanic communication, see at least figure 1a and ¶25.  It would have been obvious to substitute the galvanic communication of Roberts for the Rf communication of Bardy since galvanic communication is well known in the art and would allow for communications where Rf was not allowed or would be inefficient)

2. (RETAINED UNCHANGED) The method of claim 1, wherein the data representing the captured physiological signal is transmitted without using radio frequency telemetry, and without using a radio frequency antenna.  (Roberts uses galvanic communication without RF)

3. (RETAINED UNCHANGED) The method of claim 1, wherein the data representing the captured physiological signal is transmitted without modulating the data representing the captured physiological signal onto a carrier wave.  (to not use a carrier wave is considered to be obvious since it would merely yield predictable results such as allowing for data transmission in an environment that corrupted carrier waves, or where carrier waves would be interfered with and thus produce erroneous data)

4. (RETAINED UNCHANGED) The method of claim 1, wherein a first electrode and a second electrode are used to capture the physiological signal, and wherein the first electrode and the second electrode are further used to transmit the data representing the captured physiological signal via the Galvanic communications link.  (figure 3 of Bardy shows electrodes 16,17,18,19 that capture the signal, and Roberts shows electrodes 18a,18b that transmit the galvanic communication.  To use the same electrodes for sensing and communication, if not done already in Roberts, would have been obvious since it would provide the predictable result of a more efficient design)

5. (RETAINED UNCHANGED) The method of claim 1, wherein a first electrode and a second electrode are used to capture the physiological signal, and wherein at least one of the first electrode and the second electrode is further used to transmit the data representing the (figure 3 of Bardy shows electrodes 16,17,18,19 that capture the signal, and Roberts shows electrodes 18a,18b that transmit the galvanic communication.  To use the same electrodes for sensing and communication, if not done already in Roberts, would have been obvious since it would provide the predictable result of a more efficient design)


6. (RETAINED UNCHANGED) The method of claim 1, wherein the memory of the implantable medical device comprises a memory device with at least five megabytes of storage capacity.  (see at least ¶45,13 of Bardy.  To have at least five megabytes of storage would have been obvious since it would allow for continuous long term monitoring as taught in Bardy ,and merely yield predictable results)

7. (RETAINED UNCHANGED) The method of claim 6, wherein a first electrode and a second electrode are used to capture the physiological signal, wherein at least one of the first electrode and the second electrode is further used to transmit the data representing the captured physiological signal via the Galvanic communications link, wherein the data representing the captured physiological signal and transmitted via the Galvanic communications link comprises at least five megabytes of data.  (figure 3 of Bardy shows electrodes 16,17,18,19 that capture the signal, and Roberts shows electrodes 18a,18b that transmit the galvanic communication.  To use the same electrodes for sensing and communication, if not done already in Roberts, would have been obvious since it would provide the predictable result of a more efficient design.  Further, to transmit at least 5 megabytes of data would merely yield predictable results, such as increased efficiency)


8. (RETAINED UNCHANGED) The method of claim 7, wherein the data representing the captured physiological signal and transmitted via the Galvanic communications link and comprising at least five megabytes of data is transmitted via the Galvanic communications link over a single communications session.  (it would have been obvious to use a single communication session since it would merely yield the predictable result of a more efficient usage of time and battery power)

9. (RETAINED UNCHANGED) The method of claim 7, wherein the implantable medical device continuously senses and captures the physiological signal over a period of at least four hours, wherein data stored to the memory of the implantable medical device represents the continuously captured physiological signal over the period of at least four hours, and wherein the data transmitted via the Galvanic communications link comprises the data that represents the continuously captured physiological signal over the period of at least four hours.  (Bardy is considered to capture data over a continuous period of time lasting a period of years, ¶53.  To store and transmit at least four hours of data would have been obvious since it would merely yield predictable results such as allowing the patient’s condition to be evaluated and monitored over a sufficient length of time to derive a diagnosis.)

10. (RETAINED UNCHANGED) The method of claim 1, further comprising, detecting, by the implantable medical device, an abnormality in the captured physiological signal, and transmitting, via radio frequency telemetry for receipt by a second device external of the body of the patient, data representing the captured physiological signal and the abnormality.  (see at least ¶50 of Bardy.  Bardy can transmit using Rf to other external devices, see at least figure 9.  Further, Roberts teaches Rf transmission as well, see at least figure 1b and ¶40)

12. (RETAINED UNCHANGED) A system for monitoring a physiological signal of a patient, comprising: an implantable medical device and a device external of the body of the patient; wherein the implantable medical device is configured to: sense, from a subcutaneous implant location, a physiological signal of the patient; capture the physiological signal and store data representing the captured physiological signal to memory of the implantable medical device; (see at least the abstract of Bardy)

and transmit, for receipt by the device external of the body of the patient, the data representing the captured physiological signal via a Galvanic communications link between the implantable medical device and the device external of the body of the patient, wherein body tissue of the patient serves as a conductive medium for the transmission of the data representing the captured physiological signal; wherein the device external of the body of the patient is configured to: receive, from the implantable medical device, the data representing the captured physiological signal via the Galvanic communications link between the implantable medical device and the device external of the body of the patient; (Bardy teaches transmitting data from the implanted device to an external location, see at least figure 9 and ¶54,45.  However, Bardy is silent as to using galvanic communication.  Roberts teaches galvanic communication, see at least figure 1a and ¶25.  It would have been obvious to substitute the galvanic communication of Roberts for the Rf communication of Bardy since galvanic communication is well known in the art and would allow for communications where Rf was not allowed or would be inefficient)

analyze the data representing the captured physiological signal using an algorithm selected from the group consisting of a machine learning algorithm and an artificial intelligence algorithm; and provide, to the implantable medical device based on a result from the analysis of the data representing the captured physiological signal, a parameter that the implantable medical device can use to adjust an operation on the implantable medical device.  (see at least ¶65 of Bardy which teaches that an external device can receive data from a wearable, which could, in an obvious manner, also be the subcutaneously implanted device, and where the external device has machine learning and other forms of artificial intelligence running thereon, and can send instructions to the patient device such that an alarm is set off if a reoccurrence of a particular pattern is found.  Alternatively, the machine learning algorithm resident in the implanted device can be located in an external server or programmer, such as shown in figure 9 of Bardy, and the data from the implanted device analyzed there.  The physician can reprogram the implanted device based on the results of the analysis.  Such configuration would merely yield obvious results, and free up storage space on the implanted device.)

20. (AMENDED) The system of claim [18] 12, wherein the implantable medical device continuously senses and captures the physiological signal over a period of at least four hours, wherein data stored to the memory of the implantable medical device represents the continuously captured physiological signal over the period of at least four hours, and wherein the data transmitted via the Galvanic communications link comprises the data that represents the continuously captured physiological signal over the period of at least four hours.  (as mentioned supra, Bardy continuously captures and stores data.  To store over a period of at least 4 hours would have been obvious since it would give a more complete picture of the patient’s health in a predictable manner)

21. (RETAINED UNCHANGED) The system of claim 12, wherein the implantable medical device is further configured to detect an abnormality in the captured physiological signal, and transmit, via radio frequency telemetry for receipt by a second device external of the body of the patient, data representing the captured physiological signal and the abnormality.  (see at least ¶50 of Bardy.  Bardy can transmit using Rf to other external devices, see at least figure 9.  Further, Roberts teaches Rf transmission as well, see at least figure 1b and ¶40)


23. (RETAINED UNCHANGED) The system of claim 12, wherein the device external of the body of the patient is further configured to receive an input that specifies a clinical event, and wherein the analyzing the data representing the captured physiological signal includes consideration of the received input that specifies a clinical event.  (see at least ¶54,55,58 of Bardy which teaches various events such as atrial flutter that are detected, and ¶59 which teaches physician review of the data received from the implant when making a diagnosis.)

24. (AMENDED) The system of claim [23] 12, wherein the input that specifies a clinical event is received from the patient or a physician.  (see at least ¶50 which teaches receiving input from the patient)

26. (RETAINED UNCHANGED) A system for monitoring a physiological signal of a patient, comprising: an implantable medical device, a device external of the body of the patient, and a (see at least the abstract and figure 9 of Bardy)

and transmit, for receipt by the device external of the body of the patient, the data representing the captured physiological signal via a Galvanic communications link between the implantable medical device and the device external of the body of the patient, wherein body tissue of the patient serves as a conductive medium for the transmission of the data representing the captured physiological signal; wherein the device external of the body of the patient is configured to: receive, from the implantable medical device, the data representing the captured physiological signal via the Galvanic communications link between the implantable medical device and the device external of the body of the patient; and transmit, for receipt by the remote computing device, the data representing the captured physiological signal; wherein the remote computing device is configured to: receive, from the device external of the body of the patient, the data representing the captured physiological signal; (Bardy teaches transmitting data from the implanted device to an external location, see at least figure 9 and ¶54,45.  However, Bardy is silent as to using galvanic communication.  Roberts teaches galvanic communication, see at least figure 1a and ¶25.  It would have been obvious to substitute the galvanic communication of Roberts for the Rf communication of Bardy since galvanic communication is well known in the art and would allow for communications where Rf was not allowed or would be inefficient.  Further, at least figure 9 of Bardy shows a variety of devices, such as a server, that can be the remote computing device, and which can receive data from the device external to the body, see also at least ¶56-60 of Bardy.

analyze the data representing the captured physiological signal using an algorithm selected from the group consisting of a machine learning algorithm and an artificial intelligence algorithm; and provide, to the implantable medical device based on a result from the analysis of the data representing the captured physiological signal, a parameter that the implantable medical device can use to adjust an operation on the implantable medical device.  (see at least ¶65 of Bardy which teaches that an external device can receive data from a wearable, which could, in an obvious manner, also be the subcutaneously implanted device, and where the external device has machine learning and other forms of artificial intelligence running thereon, and can send instructions to the patient device such that an alarm is set off if a reoccurrence of a particular pattern is found.  Alternatively, the machine learning algorithm resident in the implanted device can be located in an external server or programmer, such as shown in figure 9 of Bardy, and the data from the implanted device analyzed there.  The physician can reprogram the implanted device based on the results of the analysis.  Such configuration would merely yield obvious results, and free up storage space on the implanted device.)


30. (RETAINED UNCHANGED) The system of claim 26, wherein the remote computing device is configured to, using the algorithm selected from the group consisting of a machine learning algorithm and an artificial intelligence algorithm, use data associated with a population of patients, and wherein the remote computing device is further configured to provide, to the implantable medical device based on a result from the analysis of the data representing the captured physiological signal and the data associated with the population of patients, a parameter that the implantable medical device can use to adjust an operation on the (see at least ¶50,65 of Bardy where it is taught that a population of patients is taken into consideration when designing the algorithm that helps diagnose the patient’s condition.  The analysis can be performed with any of the remote devices shown in figure 9.  The physician can use the results of the analysis to adjust sensing, see at least ¶47 of Bardy.)

41. (AMENDED) The machine learning algorithm of claim 26 is used for the determination of thresholds for triggering alarms based on population data or patient specific data.  (see at least ¶50 of Bardy which teaches an alert signal.   An alarm will be only triggered based on a threshold, since the alarm is nit activated all the time)

43. (RETAINED UNCHANGED) [Thresholds of claims 41 and 42 are used for the generation of alarms that are indicative of worsening conditions that are specific for the disease condition of the patient.]  (as mentioned above, this claim appears to be intended to be cancelled.  Even so, the alarm of Bardy can indicate worsening condition from a state that did not trigger the alarm)

45. (AMENDED) Thresholds of claim [s 41 and] 41 are based on one or more of electrical impedance, auscultation, tissue oxygenation, electrogram and acceleration.   (see at least ¶50 of Bardy; ecg can be sensed as well as tactile feedback, and at least ¶61 where oxygen saturation is taught)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792